IN THE SUPERIOR COURT OF THE STATE OF DELAWARE

STATE OF DELAWARE )
)
v. )  1D.#1702009428
) 1701019682
DANIEL M. WOODS, ) 1702009077
)
)

Defendant.

Submitted: October 23, 2019
Decided: January 29, 2020

ORDER DENYING DANIEL M. WOODS’ MOTION
FOR POSTCONVICTION RELIEF

This 29th day of January, 2020, upon consideration of the Motion for
Postconviction Relief (the “Motion’”) filed by Daniel M. Woods, the State’s and
counsel’s responses thereto, the record in this matter, and the applicable legal
authorities, including Rule 61 of the Superior Court Rules of Criminal Procedure
(“Rule 61”), it appears to the Court that:

FACTUAL AND PROCEDURAL BACKGROUND

1. On September 28, 2017, a jury found Woods guilty of Receiving Stolen

Property and Selling Stolen Property.' In a separate trial held on January 5, 2018, a

jury found Woods guilty of Burglary Second Degree, Theft, Criminal Mischief,

 

'L.D. No. 1701019682, D.I. 14.
Disregard of Police Signal, Resisting Arrest, and Carrying a Concealed Deadly
Weapon (“CCDW”).”

2. Before Woods was sentenced, the State filed a petition to declare him a
habitual offender under 11 Del. C. § 4214(a). In its petition, the State relied on the
following convictions: (1) a Burglary Second Degree conviction from March 29,
1990; and (2) two Burglary Second Degree convictions from February 9, 2005.
Based on those previous violent felony convictions, the State sought sentencing
pursuant to 11 Del. C. § 4214(d) for Woods’ new Burglary Second conviction.

3. Woods was sentenced on April 27, 2018. At sentencing, Woods’ Trial
Counsel stated he had no good faith basis to oppose the State’s habitual offender
petition, and the Court declared Woods a habitual offender. The Court then
sentenced Woods as follows: (1) as to Burglary Second Degree, fourteen years at
Level V; and (2) as to Receiving Stolen Property, two years at Level V Key,
suspended after successful completion of Level V Key for one year at Level IV DOC
Discretion, suspended after six months for twelve months at Level III.* As to the
remaining charges of which Woods was convicted, the Court suspended all Level V

time for probation. Woods appealed, and on February 14, 2019, the Delaware

 

* LD. No. 1702009428, D.I. 28.

3 L.D. No. 1702009428, D.I. 33.

41D. No. 1702009428, D.I. 36, 37, 39. Under 11 Del. C § 4214(d), the minimum mandatory
sentence on Woods’ Burglary Second charge was eight years.

2
Supreme Court issued an order affirming Woods’ convictions.” The Supreme Court
issued its mandate on March 6, 2019.°

4, On July 29, 2019, Woods filed the pending Motion for Postconviction
Relief, along with a Motion for Appointment of Counsel (the “Motion for
Counsel”).’ The Court denied Woods’ Motion for Counsel and entered an order
setting a briefing schedule on Woods’ Motion.2 Woods’ Motion advanced three
claims: (1) the State violated his constitutional rights by moving to declare him a
habitual offender on the basis of two simultaneous convictions that did not satisfy
the requirements of the habitual offender statute; (2) the State violated his
constitutional rights by seeking to declare him a habitual offender on a charge for
which he was found not guilty; and (3) Woods’ trial and appellate attorneys were
ineffective in failing to raise those issues at sentencing and on appeal. Because
Woods’ Motion advanced a claim for ineffective assistance of counsel, the Court
ordered Woods’ trial counsel, Matthew Buckworth, Esquire (hereinafter, “Trial
Counsel”), and his appellate counsel, Santino Ceccotti, Esquire (hereinafter,
“Appellate Counsel”), to respond by affidavit to Woods’ Motion. The Court also

afforded the State an opportunity to respond to the Motion and gave Woods a

 

> Woods vy. State, 2019 WL 643862 (Del. Feb. 14, 2019).
°1.D. No. 1702009428, D.I. 57.

7].D. No. 1702009428, D.I. 59, 60.

8 7.D. No. 1702009428, D.I. 65, 66.
deadline to reply to those submissions. After receiving Trial Counsel’s affidavit, the
State’s response to the Motion, and Woods’ reply, the Court took the Motion under
advisement.?
ANALYSIS
A. Procedural Bars to Woods’ Claims

5. Before addressing the merits of any claim for postconviction relief, this
Court first must determine whether the motion procedurally is barred under Rule
61.!° A motion for postconviction relief may be barred for timeliness and repetition,
among other things. A Rule 61 motion is untimely if it is filed more than one year
after a final judgment of conviction.'' A defendant also is barred from filing
successive motions for relief under the Rule.'? The Rule further prohibits motions
based on any ground for relief that was not asserted in the proceedings leading up to
the judgment of conviction, unless the movant demonstrates “cause for relief from

the procedural default” and “prejudice from violation of the movant’s rights.”

 

” Appellate Counsel did not file an affidavit responding to the Motion. After reviewing the
record, the Court concludes an affidavit from Appellate Counsel is not necessary to resolving the
Motion.

10 Bailey v. State, 588 A.2d 1121, 1127 (Del. 1991); Younger v. State, 580 A.2d 552, 554 (Del.
1990).

' Super. Ct. Crim. R. 61(i)(1).

!2 Td. 61(i)(2); see id. 61(d)(2)(i)-(ii) (regarding the pleading requirements for successive motions).
13 Td. 61(i)().
Finally, the Rule bars consideration of any ground for relief that previously was
adjudicated in the case."

6. Notwithstanding the aforementioned procedural bars, this Court may
consider a motion that otherwise is barred if the motion is based upon claims that
the Court lacked jurisdiction or the motion satisfies the pleading requirements set
forth in Rule 61(d)(2).'° Rule 61(d)(2) requires that the movant plead with
particularity that (1) new evidence exists that creates a strong inference that the
movant actually is innocent in fact of the acts underlying the charges of which he
was convicted, or (ii) a new rule of constitutional law, made retroactive to cases on
collateral review by the United States Supreme Court or the Delaware Supreme
Court, applies to the movant’s case and renders the conviction or death sentence
invalid. Woods’ Motion timely was filed. This is Woods’ first motion for
postconviction relief, and the Motion therefore is not barred as successive. Woods’
first two arguments — that his designation as an habitual offender was improper
constitutionally and statutorily — technically are barred as issues that could have
been, but were not, raised during sentencing or on direct appeal.'© But, those issues

remain relevant as they form the basis for Woods’ ineffective assistance claim.

 

'4 Td. 61(i)(4).

'S Td. 61 (i)(5).

16 See id. 61(i)(3). Woods does not argue cause for relief from the procedural default or that the
bars are inapplicable in his case.
Woods’ ineffective assistance claim could not be raised at trial or on direct appeal
from his conviction, and the Court therefore may consider the merits of that claim.!’

B. Woods’ Ineffective Assistance of Counsel Claim

7. Woods argues Trial and Appellate Counsel were ineffective in failing
to oppose his designation as a habitual offender or appeal that designation to the
Delaware Supreme Court. Woods argues his habitual offender designation was
improper for two reasons: (1) the State’s habitual offender petition relied, in part, on
two Burglary Second Degree convictions for which Woods simultaneously was
convicted and sentenced; and (2) the State’s petition sought to designate Woods as
a habitual offender on a charge for which he was found not guilty. As to the first
issue, Woods argues the State moved to declare him a habitual offender under 11
Del. C. § 4214(a) and relied on the two 2005 Burglary Second Degree convictions
as distinct felonies, rather than as a singular conviction. As to the second issue,
Woods points out that the State’s petition listed Criminal Action No. 17021278 as
the charge for which the State sought a habitual offender designation. That criminal
action number, however, relates to a charge for which Woods was found not guilty.

8. In order to prevail on a claim for ineffective assistance of counsel,
Woods must satisfy the Strickland test, that is that (i) “counsel’s conduct fell

measurably below the conduct expected of reasonably competent criminal defense

 

'7 State v. Evan-Mayes, 2016 WL 4502303, at *2 (Del. Super. Aug. 25, 2016).
6
counsel[,]”!® and (ii) “counsel’s action was prejudicial in that, but for counsel’s error,
there is a reasonable probability that the result of the case would have been
different.”!? In the context of sentencing, the second factor of the Strickland test
considers whether there is a reasonable probability that the outcome at sentencing
would have been different had counsel acted with reasonable diligence and skill.”°
9. As to Woods’ first argument, Trial and Appellate Counsel’s
representation did not fall below an objective standard of reasonableness because
the State’s habitual offender petition satisfied the requirements of Section 4214(a)
and (d) and counsel therefore had no basis to oppose it. The State sought to declare
Woods habitual under 11 Del. C. § 4214(a) on the basis that he previously had been
convicted of two Title 11 violent felonies and he was before the Court for sentencing

21 The two prior violent felonies the State cited

on a third Title 11 violent felony.
were (1) the Burglary Second conviction in 1990; and (2) the two Burglary Second

convictions in 2005. Woods is correct that his two Burglary Second convictions in

2005 count as a singular conviction for purposes of the habitual offender statute.”

 

'8 Stevenson v. State, 469 A.2d 797, 799 (Del. 1983) (internal citations omitted).

'9 Robinson v. State, 562 A.2d 1184, 1185 (Del. 1989).

*0 Harden v. State, 180 A.3d 1037, 1039 (Del. 2018).

21 1.D. No. 1702009428, D.I. 33 at 1-2 (listing two prior convictions and seeking sentencing
under 11 Del. C. § 4214(d)).

2 See Hall v. State, 473 A.2d 352, 356-57 (Del. 1984) (interpreting the habitual offender statute
“as applying only to those offenders who have been twice convicted of the specified felonies in
prior proceedings where the second conviction took place on account of an offense which
occurred after sentencing had been imposed for the first offense.”).

7
Put differently, if Woods had not also been convicted of Burglary Second in 1990,
the 2005 convictions would not have formed a sufficient basis on which to declare
him a habitual offender. But the State did not rely on the two 2005 convictions as
distinct convictions. Rather, the State relied on the 1990 conviction as Woods’ first
violent felony conviction and the 2005 convictions as Woods’ second violent felony
conviction. Accordingly, Woods’ first ineffective assistance claim fails because his
counsel had no basis to oppose the petition as statutorily inadequate.

10. As to Woods’ second argument, he is correct that a typographical error
in the State’s motion referred to the wrong criminal action number as the conviction
for which the State sought habitual offender designation. The petition made clear,
however, that the State sought a habitual offender declaration for Woods’ Burglary

3 Although there were several charges before the Court at the

Second conviction.
time of sentencing, there only was one Burglary Second conviction.” The Court’s
sentencing order makes clear that Woods was declared a habitual offender and
sentenced accordingly for Criminal Action No. 17021277, the Burglary Second
charge for which he was convicted.

11. Trial and Appellate Counsel’s failure to spot and attempt to exploit the

State’s typographical error did not fall below the objective standard of

 

3 1.D. No. 1702009428, D.I. 33 at 1-3 (three separate requests that the Court sentence Woods
under 11 Del. C. § 4214(d) for the Burglary Second Conviction).
24 See I.D. No. 1702009428, D.I. 39 (sentencing order).

8
reasonableness, and if counsel had raised the issue at sentencing there is not a
reasonable likelihood the Court would have denied the petition or imposed a
different sentence. Rather, the Court would have permitted the State orally to clarify
the criminal action number for which it sought to declare Woods a habitual offender.
The typographical error did not confuse Woods’ counsel or the Court, as it was clear
to all involved that the State was seeking habitual offender designation and
sentencing on the only Burglary Second charge that was before the Court.
Accordingly, Woods’ counsel was not ineffective at sentencing or on appeal.

FOR THE FOREGOING REASONS, IT IS ORDERED that Daniel M.
Woods’ Motion for Postconviction Relief is DENIED.

lhl hol

Abigail M. LeGrow, Jtdge

Original to Prothonotary

cc: Matthew B. Frawley, Deputy Attorney General
Matthew Buckworth, Esquire
Santino Ceccotti, Esquire
Daniel M. Woods, pro se (SBI No. 00164728)